Exhibit 10.1
AIRCRAFT MANAGEMENT AGREEMENT
     THIS AIRCRAFT MANAGEMENT AGREEMENT is entered into as of July 9, 2010, by
and between CSC TRANSPORT, INC., a Delaware corporation with an office at 8000
Republic Airport, Hangar 5, Farmingdale, New York 11735 (“CSC”) on the one hand;
and DOLAN FAMILY OFFICE, LLC, a Delaware limited liability company with an
office at 340 Crossways Park Drive, Woodbury, New York 11771 and CHARLES F.
DOLAN, with a mailing address at 1111 Stewart Avenue, Bethpage, New York 11714
(Charles F. Dolan, together with Dolan Family Office, LLC, “Client”), on the
other hand.
CSC will manage Client’s aircraft described below (the “Aircraft”) in accordance
with the terms and conditions of this Agreement.
SPECIFIC TERMS

         
I.
  Aircraft Identification    
 
       
 
  •    Aircraft Make and Model:   Gulfstream GIV-SP
 
       
 
  •    Manufacturer’s Serial Number:   1313
 
       
 
  •    Aircraft Registration Number:   N100DF

              II.   Management Fee    
 
           
 
      Annual Management Fee:   $600,000
 
            III.   Term    
 
           
 
      Effective Date:   July 9, 2010
 
           
 
      Expiration Date:   July 8, 2011

         
IV.
  Notices    
 
       
 
  To Client:   To CSC:
 
       
 
  Dolan Family Office, LLC   CSC Transport, Inc.
 
  340 Crossways Park Drive   8000 Republic Airport, Hangar 5
 
  Woodbury, New York 11797   Farmingdale, New York 11735
 
  Attention: William A. Frewin   Attention: Philip Prosseda
 
       
 
  Telephone: (516) 803-9200   Telephone: (516) 803-5910
 
  Fax:            (516) 364-4592   Fax: (516) 694-6923
 
  E-mail:      bfrewin@dfollc.com   E-mail: pprossed@cablevision.com
 
       
 
  and                and

 



--------------------------------------------------------------------------------



 



         
 
  Charles F. Dolan   Cablevision Systems Corporation
 
  c/o Dolan Family Office, LLC   1111 Stewart Avenue
 
  340 Crossways Park Drive   Bethpage, New York 11714
 
  Woodbury, New York 11797   Attn: General Counsel
 
  Telephone: (516) 803-9200   Telephone: (516) 803-2300
 
  Fax: (516) 364-4592   Fax: (516) 803-2575

V.   Aircraft Operating Base       The Aircraft will be based at Hangar 5,
Republic Airport, Farmingdale, New York.

GENERAL TERMS
1. Management

1.1   Management Services. In consideration of the fees paid by Client, CSC will
perform the following functions on behalf of Client:

  (a)   Employment and supervision of flight and maintenance personnel assigned
to the Aircraft;     (b)   Aircraft maintenance at the Operating Base,
maintenance management at contract facilities, and related maintenance support
functions;     (c)   Advice regarding insurance for the Aircraft;     (d)   FAA
liaison;     (e)   Aircraft hangar, office, and shop facilities at the Operating
Base and other airport locations, as required;       (f)   Record keeping,
reporting, budgeting, payment on behalf of Client of Aircraft-related invoices
and other administrative requirements;     (g)   Aircraft, passenger, and Flight
Support Personnel (as defined in Paragraph 2.1) scheduling support services for
Client and Client’s passengers; and     (h)   Management supervision of the
operation and maintenance of the Aircraft by Client.

1.2   Part 91 Operations. All flight operations by Client under this Agreement
will be conducted under Part 91 of the Federal Aviation Regulations, as amended
(the “FAR’s”), and in accordance with any other laws and rules pertaining to the
operation of the Aircraft. Client acknowledges that services to be provided by
CSC to Client under this Agreement are intended to assist Client in the
operation by Client of its Aircraft under Part 91 of the

 



--------------------------------------------------------------------------------



 



    FAR’s in the conduct of Client’s business, and shall be undertaken by CSC
consistent with such intentions and only for such purposes.   1.3   Operational
Control. In compliance with Part 91 of the FAR’s, at all times during the term
of this Agreement, Client will have and retain exclusive operational control,
and exclusive possession, command and control, of the Aircraft. Client will have
and retain complete and exclusive responsibility for scheduling, dispatching and
flight following of the Aircraft on all flights conducted under this Agreement,
which responsibility includes the sole and exclusive right over initiating,
conducting and terminating any such flights, subject to the pilot-in-command’s
authority for all safety-of-flight matters. Client will have complete and
absolute control of the crewmembers in preparation for and in connection with
the operation of all flights conducted under this Agreement.   2.   Flight
Support Personnel

2.1   General. Pilots, mechanics, and flight attendants for the Aircraft
(collectively, “Flight Support Personnel”) will be appropriately certified,
rated and trained as required by the FAR’s and the insurance required by
Section 9. All Flight Support Personnel will be employed by CSC and carried on
CSC’s payroll, and CSC shall be responsible for and shall timely pay and
withhold all payroll and employment-related taxes (including, without
limitation, Social Security, Medicare and unemployment taxes) relating to such
Flight Support Personnel and shall timely file returns with respect to such
taxes with proper taxing authorities. Without duplicative effect, CSC shall pay
the entire cost of salary, benefits, employer payroll taxes, training and
testing for Flight Support Personnel.

2.2   Availability. Flight Support Personnel will be available, as required, to
support the flight schedule. If Flight Support Personnel are unable to support a
requested flight due to such circumstances as sickness, training, vacation,
personal emergency, or crew duty limits, CSC will use commercially reasonable
efforts to obtain the services of substitute personnel meeting the standards set
forth in this Agreement. Client acknowledges that CSC may utilize the services
of substitute qualified personnel, as required, to support the Aircraft’s flight
schedule, and that applicable FAR’s and CSC’s crew duty limits will be used to
determine when Flight Support Personnel relief is required. The incremental
out-of-pocket cost of substitute personnel will be the responsibility of Client
and shall be paid in accordance with Paragraph 8.5.

2.3   Monitoring and Reviews. CSC will monitor the qualifications and
performance of Flight Support Personnel through a process of record keeping,
performance reviews, direct supervision and flight checks. Client will provide
reasonable access to the Aircraft, subject to Client’s prior permission, for CSC
supervisory personnel to conduct required training and flight checks to observe
Flight Support Personnel performance.

2.4   Termination or Replacement. CSC reserves the right to terminate or replace
Flight Support Personnel for any reason. If the credentials or performance of
any Flight Support Personnel

 



--------------------------------------------------------------------------------



 



    are unsatisfactory to Client, CSC agrees that upon notice to that effect
from Client, it shall reassign and replace such Flight Support Personnel as
quickly as possible with another qualified individual acceptable to Client.

3.   Flight Support Personnel Training and Qualification

3.1   Training. CSC will conduct or contract for Flight Support Personnel
training that meets or exceeds the requirements of the FAR’s governing the type
of operation being conducted. Training will include, but not be limited to:

(a) Pilots: (i) initial aircraft qualification, if required; (ii)
Aircraft-specific recurrent training; (iii) policy and procedures recurrent
training; (iv) emergency situations training; and (v) professional
qualifications enhancement training, as required, such as cockpit resource
management, international operations, and cabin medical safety.
(b) Mechanics: (i) initial aircraft qualification, if required; (ii) biennial
aircraft-specific recurrent training; and (iii) biennial system-specific
recurrent training (engines, avionics, etc.).
(c) Flight Attendants: (i) initial qualification training, if required;
(ii) policy and procedures training; (iii) cabin medical training; and
(iv) emergency situations training.

3.2   Training Flights. Client shall make available at its expense a reasonable
amount of Aircraft time to accomplish pilot training, proficiency checks and
line checks as required by the FAR’s; provided, however, that simulators shall
be used to the extent practicable. In addition to required FAA pilot checkrides,
CSC supervisory personnel will observe line operation of Flight Support
Personnel to confirm crew performance and adherence to company procedures.
Client will provide reasonable access to the Aircraft, subject to Client’s prior
permission, for CSC supervisory personnel to conduct this observation. CSC will
maintain a current training record for Flight Support Personnel documenting
satisfactory completion of FAA and CSC training and currency requirements.

4.   Aircraft Maintenance

4.1   Maintenance Obligations. Notwithstanding anything in this Agreement to the
contrary, CSC shall, on Client’s behalf, cause the Aircraft to be maintained at
Client’s expense in a manner that satisfies all of the requirements of the
Aircraft Lease, dated as of July 10, 2009, as amended, between CEF Aircraft
2002, LLC, as lessor, and Sterling Aviation, LLC, as lessee (the “Headlease”),
and the Aircraft Sublease Agreement, dated as of July 10, 2009, as amended,
between Sterling Aviation, LLC, as sublessor, and Client, as sublessee (the
“Lease”), each as currently in effect on the Effective Date.

 



--------------------------------------------------------------------------------



 



4.2   Maintenance Program. On Client’s behalf and at Client’s expense, CSC will
cause the Aircraft to be enrolled on an FAA-approved inspection program under
Part 91 of the FAR’s, and will conduct, contract for and/or supervise Aircraft
maintenance services to cause the Aircraft to be maintained in accordance with
the requirements of the approved inspection program, the FAR’s, and the
Headlease and the Lease, each as currently in effect on the Effective Date
hereof.

4.3   MEL. On Client’s behalf, CSC will obtain an FAA approved Minimum Equipment
List (MEL) for the Aircraft.

4.4   Records. On Client’s behalf, CSC will maintain records on the Aircraft,
engines and systems in accordance with the applicable FAR’s, CSC’s maintenance
procedures, and the Headlease and the Lease, each as currently in effect on the
Effective Date hereof.

4.5   Maintenance Scheduling. Client will cooperate with CSC to schedule all
maintenance requirements. CSC will schedule maintenance, to the extent
practicable, to minimize conflicts with Client’s use of the Aircraft. CSC will
keep Client apprised of the Aircraft’s maintenance schedule.

4.6   Maintenance Service Plans. On Client’s behalf, CSC shall provide to JSSI,
Honeywell and Gulfstream, respectively, any periodic reports required in order
to maintain in full force and effect the JSSI Select contract for the Aircraft’s
engines, the Honeywell APU MSP contract as required by the terms of the
Headlease and the Lease, each as currently in effect on the Effective Date
hereof, as well as the CMP contract. Client shall maintain each such program
contract in full force and effect. All amounts payable under such contracts
shall be the responsibility of Client and shall be paid in accordance with
Paragraph 8.5.

4.7   Appointment as Agent. Subject in all respects to the Headlease and the
Lease (each as in effect on the Effective Date hereof), Client appoints CSC as
its agent for the purpose of executing, for and behalf of Client, any
documentation required in connection with any maintenance program, maintenance
service plan and/or maintenance inspection agreements as may be necessary in
order for CSC to fulfill its maintenance obligations under this Agreement.
Client agrees to indemnify and hold CSC harmless from and against any claims,
damages, losses and expenses arising pursuant to any maintenance program,
maintenance service plan and/or maintenance inspection agreements entered into
in accordance with the terms of this Agreement.

5.   Flight Scheduling 5.1   Services. On behalf of Client, CSC will perform the
following services related to scheduling by Client of the Aircraft:

 



--------------------------------------------------------------------------------



 



  (a)   Assist Client in scheduling the Aircraft;     (b)   Receive trip notices
from Client and produce an itinerary for each trip giving the pertinent details
of the trip;     (c)   Arrange ground transportation requirements for Aircraft
passengers;     (d)   Schedule Flight Support Personnel;     (e)   Arrange for
Aircraft catering per Client’s request;     (f)   Arrange for landing permits,
clearances, and ground handling for domestic and international destinations; and
    (g)   Coordinate the Aircraft’s movements to support Client’s travel
schedule.

5.2   Hours of Service. CSC will provide the above-listed services 24 hours per
day, seven days per week.

5.3   Client Information. Client will give CSC the most up-to-date and complete
information available on the Aircraft’s proposed travel schedule. CSC agrees to
hold in confidence any information that it may gain regarding Client’s travel,
business and security arrangements, subject in all respects to applicable laws,
regulations and rules of the New York Stock Exchange.

6.   Records and Administration

6.1   Record Keeping. CSC will maintain facilities and personnel at its office
for Aircraft record keeping, operations supervision, scheduling assistance, and
accounting support. CSC will keep all flight, passenger, maintenance,
operational, logbook, tax, and cost records up to date and in accordance with
good accounting practice and all of the requirements of the FAR’s, the Headlease
and the Lease (each as in effect on the Effective Date hereof), and all other
applicable laws and regulations.

6.2   Reports. CSC will supply Client with an annual budget and monthly reports
summarizing financial and flight activity.

6.3   Record Retention. All records pertaining to the performance of CSC’s
services hereunder will be open for inspection and audit by Client at CSC’s
office upon not less than 48 hours’ notice throughout the term of this
Agreement, and for the period ending four (4) years after the termination
hereof. CSC will not destroy such records prior to the time when Client’s right
to inspect and audit terminates. The provisions of this Paragraph 6.3 will
survive the termination or expiration of this Agreement.

 



--------------------------------------------------------------------------------



 



7.   Hangar and Office at Operating Base

7.1   Hangarage. CSC will provide Client with appropriate hangar, office, and
shop space at the Aircraft’s Operating Base (as specified in Section V of the
Specific Terms) and at other airport locations as may be required from time to
time. Client shall be responsible for the cost of hangarage at locations other
than the Aircraft’s Operating Base, payable in accordance with Paragraph 8.5.

7.2   Provisioning. CSC will provision the Operating Base to support the
operation and maintenance of the Aircraft, subject to budget approval by Client.

8.   Fees, Expenses, Deposits and Billing Procedures

8.1   Management Fee. The annual Management Fee to be charged to Client
specified in Section II of the Specific Terms will be billed to and payable by
Client in monthly installments in advance.

8.2   Certain Fixed Expenses. Client shall pay directly all amounts payable
under the Lease and the cost of the insurance coverage required to be maintained
by Client under Paragraph 9.

8.3   Operating Expenses. Client shall be responsible for all Operating Expenses
relating to the Aircraft (to be paid in accordance with Paragraph 8.5).
Operating Expenses include, but are not limited to, the following items:

  (a)   Fuel, oil, and additives;     (b)   Replacement and consumable parts
(including shipping costs and core charges for parts and components),
maintenance labor (other than the cost of maintenance labor performed by Flight
Support Personnel), and third-party service fees for technical support of the
Aircraft;     (c)   Engine and airframe maintenance service plan fees, as
applicable, and all other expenses under Paragraph 4;     (d)   Landing,
parking, handling, customs, airways and overflight fees, hangarage fees at
locations other than the Operating Base, and computer flight plans;     (e)  
Navigation, operations, and maintenance publications;     (f)   Catering,
supplies, and in-flight entertainment materials;     (g)   Flight Support
Personnel and CSC supervisory personnel travel expenses incurred in support of
Client’s operation of the Aircraft;

 



--------------------------------------------------------------------------------



 



  (h)   Communications charges and outside computer services related to Aircraft
operations and maintenance;     (i)   Passenger ground transportation; and    
(j)   Substitute flight support personnel (day rate) in accordance with
Paragraph 2.2.

8.4   Non-recurring Expenses. Non-recurring Expenses relating to the Aircraft
shall be the responsibility of Client (to be paid in accordance with
Paragraph 8.5). Non-recurring Expenses include, but are not limited to, such
items as Aircraft paint and refurbishing, major maintenance items such as engine
overhaul and airframe modifications, maintenance ground support equipment,
initial spare parts provisioning and inventories, office and shop equipment, and
communications and computer equipment at the Operating Base.

8.5   Payment of Expenses. To the extent reasonably practicable, Client will pay
all amounts for which it is responsible under this Agreement directly to the
applicable vendor, supplier or provider. To the extent CSC incurs any such
expenses on Client’s behalf, within 20 days after the end of each calendar month
during the term of this Agreement, commencing with the calendar month ending
July 31, 2010, CSC will issue invoices detailing all charges reasonably and
properly incurred on Client’s behalf pursuant to the terms of this Agreement for
that calendar month. All amounts due from Client under this Agreement shall be
invoiced separately to Dolan Family Office, LLC and to Charles F. Dolan in
accordance with Client’s written instructions (it being understood and agreed
that Dolan Family Office, LLC and Charles F. Dolan are jointly and severally
liable for all obligations of Client under this Agreement). Invoices will be due
15 days from date of receipt. All goods, support services, parts, labor, fuel,
materials and any other items purchased by CSC on behalf of Client will be
passed on to Client at CSC’s actual cost, with no markup, rebate, commission or
other fee received or retained by CSC. CSC will attempt to secure discounts on
all purchases made on behalf of Client, and all such discounts will be credited
in full to Client’s account. Promptly after execution of this Agreement, Client
agrees to maintain with CSC an appropriate agreed-upon advance deposit, to be
applied by CSC against any amounts payable by Client under this Agreement.

8.6   Post-Termination Expenses. Notwithstanding the expiration or termination
of this Agreement, Client will promptly reimburse CSC upon receipt of invoices
from time to time until all remaining Aircraft expenses reasonably and properly
incurred by CSC on Client’s behalf pursuant to the terms of this Agreement are
paid. The provisions of this Paragraph 8.6 will survive the termination or
expiration of this Agreement.

8.7   Overdue Amounts. Overdue amounts payable pursuant to this Agreement shall
bear interest at a monthly rate equal to the lesser of 1.25% or the highest
lawful rate allowable under applicable law.

 



--------------------------------------------------------------------------------



 



9.   Insurance and Indemnity

9.1   General. During the term of the Agreement, and notwithstanding anything in
this Agreement to the contrary, Client will procure and maintain at its sole
cost and expense aircraft insurance (the “Policy”) that satisfies all of the
requirements of the Headlease, the Lease and this Paragraph 9; provided,
however, that notwithstanding anything in the Headlease or the Lease to the
contrary, Client shall provide liability coverage of not less than two hundred
million ($200,000,000) United States dollars for each occurrence but sublimited
to $50,000,000 each occurrence and aggregate with respect to War Risk.

9.2   Policy Provisions. The Policy will provide that:

  (a)   CSC and its affiliates and each of their respective members, managers,
shareholders, officers, directors, partners, employees, agents, licensees and
guests are designated as additional insureds (without responsibility for
premiums) with respect to the liability coverage.     (b)   The insurer waives
any right of set-off and any right of subrogation against any of the additional
insureds.     (c)   No cancellation or substantial change in coverage of the
policy shall be effective as to the additional insureds for 30 days (seven days,
in the case of war risk or allied perils) after receipt by CSC of written notice
from the insurer of any such cancellation or substantial change in coverage of
the policy;     (d)   All coverages will be primary, not subject to any
co-insurance clause, not contributory or subject to offset with respect to any
other policies in force; and     (e)   The insurance will include a severability
of interest clause providing that such policy will operate in the same manner to
give each insured the same protection as if there were a separate policy issued
to each insured except for the limit of liability.     (f)   The “Approved
Pilots” section will require all pilots to be approved by CSC and the
“Territory” section will provide Worldwide Coverage.

9.3   Certificate of Insurance. On or before the Effective Date, Client will
provide CSC with a certificate of insurance evidencing all coverages in
compliance with the requirements of this Agreement.

9.4   CSC Insurance. At all times during the term of this Agreement, CSC, at its
own cost and expense, will maintain the following types of insurance:

  (a)   Workers’ compensation insurance that provides applicable statutory
benefits for all of CSC’s employees including, without limitation, Flight
Support Personnel, performing services pursuant to this Agreement and includes
broad form all-states coverage; and

 



--------------------------------------------------------------------------------



 



  (b)   Employer’s liability insurance for bodily injury by accident or disease.

9.5   Cross Indemnities. Without limiting their respective obligations
hereunder, each party (in each case, the “Indemnitor”) hereby indemnifies and
holds harmless the other party and its affiliates and their respective officers,
directors, partners, employees, shareholders, members and managers (in each
case, collectively, the “Indemnitee”) for any claim, damage, loss, or reasonable
expense, including reasonable attorneys’ fees (an “Indemnified Loss”), resulting
from bodily injury or property damage arising out of the ownership, maintenance
or use of the Aircraft which results from gross negligence or willful misconduct
of such party; provided, however, that neither party will be liable for any
Indemnified Loss to the extent:

  (a)   Such loss is covered by the insurance policies described in this
Paragraph 9 (the “Policies”);     (b)   Such loss is covered by the Policies but
the amount of such loss exceeds the policy limits specified by Client; or    
(c)   Such loss consists of expenses incurred in connection with any loss
covered in whole or in part by the Policies but such expenses are not fully
covered by the Policies.     (d)   Such loss is caused by the gross negligence
or willful misconduct of the Indemnitee.

    For purposes of this Agreement, (i) Client and its affiliates (other than
CSC and its affiliates), if any, shall be the Indemnitees in any case in which
CSC is the Indemnitor; and (ii) CSC and its affiliates and their respective
officers, directors, employees and shareholders (excluding Client and its
members and managers, if any) shall be the Indemnitees in any case in which
Client is the Indemnitor.

9.6   LIMITATION ON LIABILITY. EACH PARTY ACKNOWLEDGES AND AGREES THAT:

  (a)   THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED;     (b)   ITS RIGHTS
TO INDEMNIFICATION FROM THE OTHER PARTY UNDER PARAGRAPH 9.5; AND     (c)   ITS
RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A BREACH OF THE OTHER PARTY’S
OBLIGATIONS UNDER THIS AGREEMENT ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS, OR
EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR
CONTEMPLATED HEREBY.         EXCEPT AS EXPRESSLY SET FORTH IN THIS PARAGRAPH
9.6, EACH PARTY WAIVES ANY RIGHT TO RECOVER ANY DAMAGE, LOSS OR EXPENSE ARISING
OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY.
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR OR HAVE ANY DUTY FOR
INDEMNIFICATION OR CONTRIBUTION TO THE OTHER PARTY FOR ANY CLAIMED INDIRECT,

 



--------------------------------------------------------------------------------



 



      SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR FOR ANY
DAMAGES CONSISTING OF DAMAGES FOR LOSS OF USE, REVENUE, PROFIT, BUSINESS
OPPORTUNITIES AND THE LIKE, OR DEPRECIATION OF VALUE OF THE AIRCRAFT, OR
INSURANCE DEDUCTIBLE, EVEN IF THE PARTY HAD BEEN ADVISED, OR KNEW OR SHOULD HAVE
KNOWN OF THE POSSIBILITY OF SUCH DAMAGES.

9.7   Survival. The provisions of Paragraphs 9.5 and 9.6 will survive the
termination or expiration of this Agreement.

10.   Duration, Notification, and Termination

10.1   Term. The Term of the Agreement is as set forth in Section III of the
Specific Terms. Notwithstanding anything herein to the contrary, this Agreement
shall terminate upon the occurrence of an Event of Default (as such term is
defined in the Headlease) and the consequent exercise of remedies under the
Headlease, or upon the expiration or earlier termination of the Headlease, and
the term of this Agreement shall not extend beyond the termination or expiration
of the term of the Headlease. The term of this Agreement may be extended by
mutual written agreement of the parties.

10.2   Right of Termination. Notwithstanding anything herein to the contrary,
either party may terminate this Agreement at any time upon not less than
120 days prior written notification to the other.

10.3   Notices. All notices or other communications delivered or given under
this Agreement shall be in writing and shall be deemed to have been duly given
if hand-delivered, sent by certified or registered mail, return receipt
requested, or nationally-utilized overnight delivery service, Portable Document
Format (“PDF”) or confirmed facsimile transmission, as the case may be. Such
notices shall be addressed to the parties at the addresses set forth in
Section IV of the Specific Terms, or to such other address as may be designated
by any party in a writing delivered to the other in the manner set forth in this
Paragraph 10.3. Notices sent by certified or registered mail shall be deemed
received three business days after being mailed. All other notices shall be
deemed received on the date delivered. Routine communications may be made by
e-mail or fax to the addresses set forth therein.

10.4   Default. In addition to the termination provisions set forth in the
second sentence of Paragraph 10.1 and in Paragraph 10.2, this Agreement may be
terminated immediately by the party not in default (without prejudice to any
other rights that such party may have) upon written notice to the defaulting
party in the event of any of the following:

  (a)   failure of the defaulting party to make payments due hereunder within
five business days of a notice from the non-defaulting party that such payment
was not timely made when due;

 



--------------------------------------------------------------------------------



 



  (b)   except as provided in Paragraph 10.4(c)-(e), violation or default of any
term, obligation or condition of a non-monetary nature set forth in this
Agreement, together with a failure to cure within ten days after receipt of
written notice of such violation;     (c)   breach of any material warranty or
provision, or falsity of any material representation, made by Client or CSC in
connection with this Agreement.     (d)   if the Aircraft is operated by or
maintained in violation of any law, regulation, directive or order of any
governmental authority or in violation of any provision of any insurance policy
contemplated by this Agreement;     (e)   lapse of insurance coverage required
to be kept in force by either party; or     (f)   if either constituent of
Client or CSC shall make a general assignment for the benefit of creditors, or
be declared insolvent or bankrupt under any bankruptcy, insolvency or other
similar law, or commence a voluntary proceeding seeking liquidation,
reorganization or other relief under any such law or seeking the appointment of
a receiver or liquidator over any substantial portion of their respective
assets.

11.   Force Majeure

11.1   General. Neither party will be deemed to be in breach of its obligations
hereunder or have any liability for any delay, cancellation, or damage arising
in whole or in part from any act of God, act of nature, acts of civil or
military authority, civil unrest, war, terrorism, strike or labor dispute,
mechanical failure, lack of essential supplies or parts, or for any cause,
whether similar or dissimilar to any of the foregoing, beyond the reasonable
control of such party. The time required for any performance hereunder shall be
extended by the duration of any such event(s).

12.   Liens

12.1   No Liens. CSC agrees that it shall not lien or otherwise encumber, or
create or place any lien or other encumbrance of any kind whatsoever, on or
against the Aircraft for any reason. CSC also will ensure that no liens or
encumbrances of any kind whatsoever are created or placed against the Aircraft
for claims against CSC or by CSC. In the event that any mechanic’s liens or
other encumbrances are created or placed against the Aircraft by a third party,
CSC shall take all necessary action to discharge such liens at Client’s expense
as quickly as possible.

13.   Miscellaneous

13.1   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. If any provision of this
Agreement conflicts with any statute or rule of law of the State of New York or
is otherwise unenforceable, such provision shall be deemed null and void only to
the extent of such conflict or unenforceability and shall be deemed separate
from and shall not invalidate any other provision of this Agreement.

 



--------------------------------------------------------------------------------



 



13.2   Headings. Captions and paragraph headings in this Agreement are inserted
only as a matter of convenience, and in no way define, limit, extend or
interpret the scope of this Agreement or of any particular section.

13.3   Modification. This Agreement shall not be modified or amended or any
provision waived except by an instrument in writing signed by authorized
representatives of the parties.

13.4   Legal Fees and Other Costs and Expenses. In the event of any dispute,
litigation or arbitration between the parties with respect to the subject matter
of this Agreement, the unsuccessful party to such dispute, litigation or
arbitration shall pay to the successful party all costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred therein by the
successful party, all of which shall be included in and as a part of the
judgment or award rendered in such dispute, litigation or arbitration. For
purposes of this Agreement, the term “successful party” shall mean the party
which achieves substantially the relief sought, whether by judgment, order,
settlement or otherwise.

13.5   Successors and Assigns. Neither party shall have the right to assign this
Agreement without the prior written consent of the other party. This Agreement
shall be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns, and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.

13.6   Counterparts. This Agreement may for all purposes be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts, taken together, shall constitute the same instrument, even though
all parties may not have executed the same counterpart of this Agreement. Each
party may transmit its signature by confirmed facsimile or PDF transmission, and
such signatures shall have the same force and effect as an original signature.

13.7   Venue. Any legal action, suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby may be instituted in any
state or federal court in the State of New York. Each party waives any objection
which such party may now or hereinafter have to the laying of the venue in
Suffolk County, New York in any such action, suit or proceeding, and irrevocably
submits to the jurisdiction of any such court in any such action, suit or
proceeding.

13.8   Integration. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
other agreements, understandings, communications, representations or
negotiations, whether oral or written, between the parties with respect to the
management of the Aircraft. There are no other agreements, representations or
warranties, whether oral or written, express or implied, relating to the
management of the Aircraft that are not expressly set forth in this Agreement.

13.9   No Partnership or Joint Venture. Nothing contained in this Agreement will
in any way create any partnership or joint venture relationship between CSC and
Client or be construed as evidence of the intention of the parties to constitute
such. In addition, CSC

 



--------------------------------------------------------------------------------



 



    understands and agrees that this Agreement shall not be deemed to have
created any partnership or joint venture relationship between Charles F. Dolan
and Dolan Family Office, LLC or be construed as evidence of the intention of
Charles F. Dolan and Dolan Family Office, LLC to constitute such; provided,
however, that Charles F. Dolan and Dolan Family Office, LLC shall be jointly and
severally liable for all of the obligations of Client under this Agreement.

(the remainder of this page has been left blank)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Aircraft Management Agreement
as of the Effective Date shown in Section III of the Specific Terms.

                     
 
                    DOLAN FAMILY OFFICE, LLC       CSC TRANSPORT, INC.    
 
                   
By: 
/s/ Renzo R. Mori       By:  /s/ Thomas M. Rutledge    
 
                 
Title: 
Executive Vice President         Title:  Chief Operating Officer    
 
                     
Date:
July 8, 2010         Date:  July 9, 2010    
 
                   
 
                    CHARLES F. DOLAN                   /s/ Charles F. Dolan    
                             
Date: July 8, 2010
               
 
                 

 